Citation Nr: 1220742	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable rating for hallux valgus of the left great toe.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Wilmington, Delaware.  It was remanded by the Board for additional development in September 2009 and March 2011.  It has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veteran's Law Judge at an April 2009 hearing.


FINDING OF FACT

The Veteran's unilateral hallux valgus was not operated with resection of the metatarsal head, and is not severe, equivalent to the amputation of the great toe.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hallux valgus of the left great toe were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2005, prior to the initial rating decision herein, that explained what the evidence needed to show in order to establish service connection for a claimed disability and further explained the respective duties of VA and the claimant with respect to the acquisition of evidence in support of the claim.  In January 2010 the Veteran was sent another letter which provided this information.  The January 2010 letter further explained the manner whereby VA assigns ratings and effective dates for service connected disabilities, and explained that in order to receive a higher rating for a service connected disability the Veteran needed to show that it got worse.  The Veteran's claim was thereafter readjudicated, most recently in an April 2012 supplemental statement of the case (SSOC).  

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the April 2009 hearing.  The Veteran was also afforded a VA examination of his hallux valgus left great toe.

For these reasons, the Board finds that VA's duties pursuant to the VCAA were met in this case.
 Initial Rating

The Veteran contends that the symptoms of his hallux valgus, left great toe, warrant a compensable rating.  At that outset, it should be noted that the Veteran is service connected for calluses on the bilateral feet which are separately assigned 10 percent ratings.  He also has pes planus which is not service connected, constituting multiple problems affecting the feet apart from hallux valgus of the left great toe. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairment of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Unilateral hallux valgus is rated pursuant to 38 C.F.R. § 4.71a, diagnostic code 5280.  A 10 percent rating applies when the condition is operated with resection of the metatarsal head.  A 10 percent rating also applies if the condition is severe, if equivalent to the amputation of the great toe.  10 percent is the highest available schedular rating for this disability.  

In every instance where the rating schedule does not provide for a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31

Private treatment records reflect that the Veteran had pain in the bilateral feet and had painful calluses.  He was prescribed shoe inserts.  These records do not specifically mention any problem directly related to hallux valgus of the left great toe although there is a note that the Veteran injured his left first toe when he dropped a soda bottle on it.  VA treatment records also reflect bilateral foot pain and painful calluses as well as flat feet.  

The Veteran's feet were first examined by VA in October 2005.  However, a hallux valgus exam was not done at that time although the presence of a small bunion was noted, and the examination focused primarily on the effects of the Veteran's calluses of the bilateral feet.  

At the April 2009 hearing, the Veteran testified that the calluses on his feet were painful and that he had flat feet.  He did not specifically testify about his hallux valgus of the left great toe.  

The Veteran was afforded another VA examination of his feet in April 2011.  The Veteran's history of painful calluses and treatment them was noted at that time. With regard to the feet in general (not specifically hallux valgus of the left great toe), there was swelling, stiffness, and pain bilaterally.  Location of the pain was the plantar aspect of the foot or the foot in general with cramping of the toes with respect to both feet.  There were flare ups weekly or more often that were precipitated by walking and alleviated partially by rest and ice.  The Veteran said he was unable to perform ordinary activities during flare ups of foot pain.  He was able to stand for 15-30 minutes and is unable to walk more than a few yards.  There were no surgeries or hospitalizations related to the feet. 

Upon examination of the left foot, there was evidence of tenderness and abnormal weight bearing and no evidence of painful motion, swelling, instability, or weakness.  There was pain to the plantar aspect of the 1st and 5th metatarsal heads and cramping in the toes.  The Veteran fatigues with prolonged standing and walking due to a compensatory gait which also leads to his cramping due to his long extensor tendons assisting in arch support.  The Achilles tendon was inward bowed and reducible.  There was evidence of abnormal weight bearing consisting of calluses and an unusual shoe wear pattern.  There was mild hallux valgus 5 degrees and dorsiflexion of the first metarsophalangeal joint of 1-10 degrees.  There was no evidence of malunion or nonunion of the metatarsal or tarsal bones.  It was noted that the compensated forefoot varus 4 degrees causes excessive pronation in stance.  The Veteran also had calluses and hammertoes.  Findings with respect to the right foot were similar.

The Veteran could heel toe walk with pain due to his calluses.  He has significant pronation in stance and gait.  He had an antalgic gait with little propulsion due to hallux valgus and hallux limitus of both feet.  The Veteran has pain if he propulses through the first metatarsophalangeal joint due to these alignment deformities.  Hallux valgus left was not so severe as to be equivalent to the amputation of the great toe.  It was noted that the Veteran's painful calluses in combination with his pes planus causes a compensatory gait which causes stress in his ankles, knees, and low back.

X-rays showed mild hallux valgus bilaterally.

The examiner diagnosed hallux valgus, left foot, bilateral hallux limitus, bilateral pes planus, callosities of both feet, and bilateral ankle equinus.  In combination, these problems caused decreased mobility and problems with lifting and carrying and pain all of which significantly affected the Veteran's occupational activities.  In combination, the Veteran's various foot problems prevented exercise, sports, and recreation, severely affected chores and shopping, moderately affected bathing and driving, and did not affect travelling, feeding, dressing, toileting, or grooming.

The evidence does not show that the Veteran meets the criteria for a compensable rating for hallux valgus of the left great toe.  He did not have any foot surgery and the examiner specifically determined that the Veteran's left hallux valgus was not so severe as to be equivalent to the amputation of the great toe.  While the Veteran is limited with respect to his feet, there is no indication that this is due to his hallux valgus left great toe.  Rather, the Veteran is troubled by painful calluses for which he is separately service connected and flat feet for which he is not service connected.  When the Veteran's feet were evaluated, complaints of pain and limitations were very similar for the right and left feet, providing further support to the conclusion that his symptoms in his feet are largely due to factors other than his hallux valgus, left great toe.  The Veteran's hallux valgus left great toe was not shown to be severe, and at times was described as mild. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The rating schedule indicates that unilateral hallux valgus is not compensable unless it is severe, equivalent to the amputation of the great toe or there has been surgery with resection of the metatarsal head; therefore, it is contemplated that individuals such as the Veteran with less severe symptoms would receive a noncompensable rating.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial compensable rating for hallux valgus of the left great toe is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


